DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 7/19/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the phrase “said part B” in line 5 and “a part B” in line 7. “said part B” should not be used before “a part B”, and instead “a part B” should be used in line 5 and “said part B” in line 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 contains the limitation “sanding said dye has a color dependent on oxygen exposure” in lines 1-2. This renders the claim indefinite as it is not clear how a step of sanding can have “a color dependent on oxygen exposure”. Further, it is unclear if this is intended to positively recite a step of “sanding said dye”, state that this would be the case if a step of “sanding said dye” was performed, or is intended to refer to the step of “sanding said cured mixture” in claim 3, from which claim 4 depends. For the purposes of examination, “sanding said dye has a color dependent on oxygen exposure” will be considered to mean “said dye has a color dependent on oxygen exposure”.

	Claim 6 contains the limitation “said guide coat color” in line 1. It is unclear if this is intended to refer to the terminal color, the internal color, or an initial guide coat color. For the purposes of examination, “said guide coat color” will be considered to refer to the internal color.

The term “high contrast” in claim 6 line 2 is a relative term which renders the claim indefinite. The term “high contrast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any level of contrast will be considered to be “high contrast”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. (U.S. Patent Application Publication 2016/0319105, hereafter Schulz ‘105) in view of Van Rooyen (U.S. Patent Application Publication 2005/0227162, hereafter Van Rooyen ‘162).
	Claim 1: Schulz ‘105 teaches a method for coating a vehicle (abstract, [0060]) comprising:
	mixing a curable resin composition, which corresponds to the claimed part A, with an initiator composition, which corresponds to the claimed part B ([0054], [0060]),
		where the curable resin composition can comprise an unsaturated polyester resin with vinyl ester ([0050], [0055]), a monomer reactive diluent ([0055], [0062], [0065]), and a color changing dye which changes color upon mixing of the parts ([0003], [0066]), where the terminal color occurs when curing is performed ([0003], [0064], [0066]), and where the resin composition is adapted to react to light to form a coating ([0064]), and
		where the initiator composition can comprise a free-radical cure initiator ([0006], [0064]);
	applying the mixture to a vehicle body ([0060]); and
	curing the mixture on the vehicle body under conditions which cause the color changing dye to change color when curing occurs ([0060], [0064], [0066]) and cause the color changing dye at a surface of the vehicle body to react with light to change to the terminal color of the coating ([0064]).
	It is further noted that Schulz ‘105 does not teach any steps of supplying oxygen to the internal of the coating and, therefore, it lacks oxygen.

	With respect to claim 1, Schulz ‘105 does not explicitly teach that the coating has an internal color that is different from the terminal color.
	Van Rooyen ‘162 teaches a method of coating vehicles ([0076]). Van Rooyen ‘162 teaches that the color of the surface of the coating can be different from the bulk color of the coating ([0082]). Both Van Rooyen ‘162 and Schulz ‘105 teach methods of coating vehicles (‘105, [0060]; ‘162, [0076]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the color of the surface of the coating be different from the bulk color of the coating as taught by Van Rooyen ‘162 in the method taught by Schulz ‘105 because it would have been a combination of prior art elements that would have yielded predictable results.

	Claim 2: Schulz ‘105 teaches that curing can occur within 4 to 12 minutes of forming the mixture ([0061]).
	Claim 3: Schulz ‘105 teaches that the method can further comprise sanding the cured mixture ([0061]).

	Claim 6: The modified teachings of Schulz ‘105 teaches that the surface and bulk of the coating have different colors, as discussed above. Therefore, the colors have a contrast.

	Claim 7: Schulz ‘105 teaches that the terminal color change can be perceived by the human eye ([0067]).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulz et al. ‘105 in view of Van Rooyen ‘162 as applied to claim 3 above, and further in view of Friese et al. (U.S. Patent 6,518,356, hereafter Friese ‘356).
	The modified teachings of Schulz ‘105 teach the limitations of claim 3, as discussed above. With respect to claim 4, they do not explicitly teach that the dye has a color dependent upon oxygen.
	Friese ‘356 teaches a composition comprising a dye which changes color upon curing (abstract). Friese ‘356 teaches that the dye can have a color change which is dependent on oxygen exposure (abstract, col 7 ln 11-22). Both Friese ‘356 and Schulz ‘105 teach compositions comprising a dye which changes color upon curing (‘105, [0003], [0064], [0066]; ‘356, abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dye have a color change which is dependent on oxygen exposure as taught by Friese ‘356 in the method taught by the modified teachings of Schulz ‘105 because it would have been a combination of prior art elements that would have yielded predictable results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of copending Application No. 16/037242 in view of Van Rooyen ‘162. The claims of the copending application contain all the limitations of the current claims except that the internal color is different from the terminal color. However, this limitation is obvious in view of Van Rooyen ‘162, as discussed above. 
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-20 of copending Application No. 16/037242 in view of Van Rooyen ‘162, as discussed above, and further in view of Friese ‘356. The claims of the copending application do not teach that the dye has a color dependent upon oxygen exposure. However, this limitation is obvious in view of Friese ‘356, as discussed above. 
This is a provisional nonstatutory double patenting rejection.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713